Citation Nr: 0113355	
Decision Date: 05/10/01    Archive Date: 05/15/01

DOCKET NO.  97- 13 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine



THE ISSUE

Entitlement to service connection for a stomach disability.





ATTORNEY FOR THE BOARD

R. T. Jones, Counsel





INTRODUCTION

The veteran served on active duty from March 1964 to February 
1967.  This matter comes to the Board of Veterans' Appeals 
(Board) from an RO decision that denied a claim for service 
connection for a stomach disorder.  In June 1997, the Board 
remanded the claim to the RO for additional development.  The 
case was returned to the Board in April 2001.


FINDINGS OF FACT

1.  The veteran had an acute and transitory episode of 
gastroenteritis in service, which resolved without residuals.

2.  A chronic stomach disorder, including peptic ulcer 
disease, was not present during service or for many years 
thereafter, and was not caused by any incident of service. 


CONCLUSION OF LAW

A stomach disorder, including peptic ulcer disease, was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137 (West 1991 & Supp. 2000); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran served on active duty from March 1964 to February 
1967.  His service medical records show he was treated for 
diarrhea in December 1965; the diagnosis was acute 
gastroenteritis, organism undetermined; and he was returned 
to duty the next day.  On the history portion of the January 
1967 service separation examination, the veteran denied he 
had or had had frequent indigestion or stomach trouble.  On 
objective clinical examination, no pertinent abnormalities 
were noted; the abdomen and viscera were within normal 
limits.

Records from Brighton Medical Center show that the veteran 
was evaluated for chest pain suspicious of myocardial 
ischemia in May 1993; the records do not reflect any history 
of a stomach condition.

In February 1996, the veteran filed a claim for service 
connection a stomach condition.  He indicated he had been 
treated for such by Dr. Derry at Mercy Hospital in 1968.

The veteran was admitted to Mercy Hospital in May 1996 for 
chest pain.  Tests were compatible with a myocardial 
infarction, and the final diagnosis was inferior posterior 
infarction.  Other listed diagnoses were multiple coronary 
risk factors, peptic ulcer disease, and chronic back pain.

The veteran was admitted to Maine Medical Center in June 1996 
for prolonged chest pain.  The final diagnosis was exertional 
angina.  There was no mention of any stomach disorder or 
peptic ulcer disease.

Pursuant to the June 1997 Board remand, the RO attempted to 
develop medical records of treatment for a stomach condition, 
including alleged treatment by Dr. Derry shortly after 
service.  The RO wrote Dr. Derry at an address previously 
provided by the veteran; the correspondence was returned to 
the RO; and the veteran later informed the RO that Dr. Derry 
is now deceased.  Records were obtained from Mercy Hospital, 
showing the veteran was treated for adenitis of the right 
groin and for complaints of abdominal pain in 1951 (when he 
was a child, years before service); the records from 1951 
indicate normal abdominal X-rays and unremarkable physical 
examination of the abdomen; and there were no records of 
treatment from shortly after the veteran's service.  Maine 
Medical Center and a health insurance plan indicated that no 
records of alleged treatment from shortly after the veteran's 
service could be found.

II.  Analysis

The veteran claims service connection for a stomach disorder.  
The file shows that the RO has made extensive attempts to 
develop the evidence, including searching for records of 
alleged but unsubstantiated treatment from shortly after the 
veteran's service.  By virtue of the statement of the case, 
the supplemental statements of the case, the Board remand, 
and correspondence from the RO to the veteran, he has been 
given notice of the evidence needed to substantiate his 
claim.  The RO has made all reasonable efforts to obtain 
relevant records adequately identified by the veteran.  The 
Board concludes that the VA notice and duty to assist 
requirements of the law have been satisfied in this case.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection will be presumed for certain chronic 
diseases, including peptic ulcer disease, if manifest to a 
compensable degree within the year after active service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Pre-service medical records show the veteran was treated in 
1951, as a child, for abdominal complaints, but there is no 
indication of a chronic stomach condition at that time.  The 
veteran's service medical records from his 1964-1967 active 
duty show he was treated for an isolated episode of 
gastroenteritis in 1965, and the condition fully resolved 
without residual disability.  The 1967 service separation 
examination was negative for a gastrointestinal condition.  
The veteran claims he was treated for a stomach condition in 
1968.  Attempts to secure such records have been 
unsuccessful.  There is no medical evidence of peptic ulcer 
disease within the year after service, as required for a 
presumption of service connection.  The first post-service 
mention of a stomach disorder was when the veteran filed a 
claim for service connection for a stomach condition in 1996.  
A later 1996 medical record makes reference to a diagnosis of 
peptic ulcer disease, but there was no indication of the time 
of onset of such condition.  

The evidence as a whole demonstrates that a chronic stomach 
condition, including peptic ulcer disease, was not present in 
service or for many years thereafter, and there is no medical 
evidence to link the condition to service.  The weight of the 
credible evidence indicates that a stomach condition was 
neither incurred in nor aggravated by service.  

The preponderance of the evidence is against the claim for 
service connection for a stomach condition.  Therefore the 
benefit-of-the-doubt doctrine is inapplicable, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet.App. 49 (1990).


ORDER

Service connection for a stomach disorder is denied.



		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals



 

